Citation Nr: 1615882	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to an increased rating for a left shoulder disability, rated 20 percent prior to August 8, 2015, and 30 percent as of August 8, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1951 to August 1955.  He also served in the United States Coast Guard Reserve from October 1974 to November 1977.  He had periods of active duty for training from June 9, 1975, to June 20, 1975; April 10, 1976, to April 23, 1976; and June 9, 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A cervical spine disability, diagnosed primarily as degenerative joint disease, first manifested many years after active service, and the preponderance of the evidence is against a finding that it is in any way related to active service or to subsequent reserve service.  

2.  Prior to August 8, 2015, s left shoulder disability was manifested, primarily, by complaints of pain, pain to palpation, flexion to 45 degrees, abduction to 35 degrees, guarding of movement, weakness, and a lack of endurance.  

3.  As of August 8, 2015, a left shoulder disability has been manifested, primarily by complaints of pain, pain to palpation, repeat flexion to no more than 30 degrees, repeat abduction to no more than 30 degrees, guarding of movement, weakness, and a lack of endurance.  


CONCLUSIONS OF LAW

1.  A cervical spine disability, diagnosed primarily as degenerative joint disease, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  Prior to August 8, 2015, the criteria were met for a 30 percent rating for a left shoulder disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201 (2015).

3.  The criteria have not been met for a rating in excess of 30 percent for a left shoulder disability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter, dated in June 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, VA has obtained an adequate examination for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Cervical Spine Disability

During a March 2016 hearing before the undersigned Veterans Law Judge, the Veteran testified that his neck was injured when he was hit by a truck in service in 1953.  He stated that he had neck pain since that time and that he had developed arthritis in that area.  Therefore, he maintained that service connection for a neck disability was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

During an August 1951 service entrance examination, the Veteran responded, "No," when asked if he then had, or had ever had, arthritis or a bone, joint, or other deformity.  On examination, the neck, spine, and extremities were found to be normal.  

The Veteran's service medical records from his period of active duty are negative for any complaints or clinical findings of a neck disability or of being struck and injured by a truck.  

During an August 1955 service separation examination, the Veteran's head, face, neck, scalp, spine, and other musculoskeletal areas were found to be normal.  

In January 1956, the Veteran filed a claim for VA dental benefits.  In February 1957, the RO denied that claim.  

In October 1971, the Veteran was treated by the Southern California Permanente Medical Group for myalgia of the left neck, shoulder, chest, back, leg, and thigh.  

During a July 1974 examination, prior to entry into the United States Coast Guard Reserve, the Veteran responded, "No," when asked if he then had or had ever had, swollen or painful joints; arthritis, rheumatism, or bursitis; or a bone, joint, or other deformity.  On examination, his head, face, neck, scalp, spine, and other musculoskeletal areas were found to be normal.  

In October 1974, the Veteran was treated by the Southern California Permanente Medical Group for complaints of neck and shoulder pain.  It was noted that he had a history of frequent episodes of trapezius strain.  The diagnoses were myoligamentous strain and fasciitis.  

In June 1976, while serving on active duty aboard a Coast Guard vessel, the Veteran sustained a fracture of the left humera1 head.  The diagnoses were adhesive capsulitis of left shoulder contracture of left shoulder fracture, left humeral head, healed in malunion position.  In November 1977, as a result of that injury, he was permanently retired from the United States Coast Guard Reserve.  

The Veteran's service medical records from the United States Coast Guard Reserve are negative for any complaints or clinical findings of any cervical spine disability.  

In January 1978, the Veteran filed a claim for service connection for the residuals of a 1953 back injury and for the residuals of the 1976 left shoulder injury.  

In March 1978, the Veteran filed a report of being struck by a pickup truck on January 27, 1953.  He reported receiving treatment in service for unspecified injuries.  

In June 1978, the RO granted the claim for service connection for a left shoulder disability and assigned a 20 percent rating, effective June 1, 1978.

During VA outpatient treatment in June 1980, X-rays of the Veteran's cervical spine found degenerative spondylosis at the C5-C6 level with some narrowing of the disc space and loss of height of the body of C5.  

In August 1982, during treatment by the Southern California Permanente Medical Group, X-rays of the Veteran's cervical spine found disc narrowing, sclerosis, spurring, and encroachment on the intervertebral foramina at C5-C6.  Those findings were reportedly unchanged since April 1981.  

In January 2007, X-rays taken by VA found advanced degenerative changes of the cervical spine and 2 millimeters of stable anterolisthesis of C4 on C5.  In April 2007, an EMG revealed neuropathic changes in the C8-T1 myotome, consistent with nerve root impingement/radiculopathy.  Since April 2007, the Veteran has been followed by VA for cervical spine disability.  

On August 15, 2015, the Veteran was examined by VA to determine the nature and etiology of a cervical spine disability.  The Veteran reiterated that the date of onset of the symptoms was January 1953, when he was injured in a truck accident. He reported that since that time, he had been in pain and that the condition had gotten worse.  Following the examination, the diagnoses were cervical strain and degenerative arthritis.  The examiner opined that it was less likely than not that the Veteran's cervical spine disability had been incurred in or had been caused by an injury, event, or illness in service.  The examiner stated that there was no objective medical evidence provided in the Veteran's service records that could establish a direct relationship between the claimed neck condition and service.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during active service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (2015). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2015). 

For certain disabilities, such as arthritis, service connection may be presumed when that disability is shown to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2015).  

Active military service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6 (2015). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board weighs the probative value of the evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) A layperson is competent to identify the medical condition (layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) The layperson is reporting a contemporaneous medical diagnosis; or (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to give testimony about what he experienced during and after separation from service.  For example, he is competent to report the time when he first noticed neck pain and whether it has continued since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing neck pain.  The question of an etiologic relationship between an injury, disease, or other event in service and the development of a chronic, residual disability involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable disability uncorroborated by the evidence in the service, it is contradicted by more contemporaneous, probative, and accurate evidence of record when the Veteran denied any neck problems in service examinations, and the examinations were normal.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  The lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In deciding this appeal, the Board must weigh the evidence and decide what weight to assign to various evidence, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner does not explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Contemporaneous evidence has greater probative weight than a later history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30 (1993).

The Veteran's service medical records from active duty in the United States Navy, and from service in the United States Coast Guard Reserve, are negative for any complaints or clinical findings of a neck disorder of any kind.  Even if he was hit by a truck in 1953, there is no evidence that it resulted in any chronic, identifiable neck disability.  The claimed neck disability was first manifested by complaints of myalgia in October 1971, between active duty and the period of Reserve service.  More recent records show that it is primarily diagnosed as degenerative joint disease, or arthritis.  

The normal medical findings at the time of the Veteran's separation from active duty in 1972, and the absence of any medical records of a diagnosis or treatment for many years thereafter is probative evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Forshey v. West, 12 Vet. App. 71 (1998).  In this regard, there is no evidence that the Veteran's cervical spine disability increased in severity during any period of service in the Coast Guard Reserve.  The service medical records during that period remain negative for any complaints or clinical findings of a neck disorder of any kind.  In addition, none of the treating or examining health care providers has provided a nexus between any current neck disability and service.  The most recent VA examiner noted that the Veteran's service medical records were negative for any evidence of a chronic, identifiable neck disorder.  

During the March 2016 hearing, the Veteran raised contentions to the effect that his cervical spine disorder was proximately due to or had been aggravated by the service-connected low back strain, degenerative joint disease, and degenerative disk disease.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2015).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b) (2015).  .

The Veteran cited medical records from 1978 and from 2007 to support those contentions.  However, the cited documents do not suggest that the Veteran's cervical spine disorder has been caused or aggravated by a lumbar spine disability.  There is no competent objective evidence of any kind to support that unsubstantiated lay contentions.  Accordingly, the Board finds that the criteria for secondary service connection have not been met.  

Finally, the Board notes that the Veteran did not file his claim of entitlement to service connection for a cervical spine disability until March 2008, approximately 55 years after the reported truck accident in service and approximately 38 years after service in the Coast Guard Reserve.  It is reasonable to expect that had he been having chronic neck pain after service, he would have filed an earlier claim.  He knew how to do so, having filed a claim for dental disability in 1957, and a successful claim for service connection for a left shoulder disability in 1978.  That he did not do so for a neck disability weighs against a finding that he was having chronic neck problems in the years shortly after service.  

In light of the foregoing discussion, the Board finds that the preponderance of the competent evidence of record is against the Veteran's claim that a neck disability was first manifested in service, was aggravated by service, or is due to a disability for which service connection has already been established.  Accordingly, the Veteran does not meet the criteria for service connection.  Therefore, service-connection for a cervical spine disorder is not warranted, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disability

During the March 2016 hearing, the Veteran testified that the rating for a left shoulder disability did not adequately compensate the severity of that disability.  Therefore, he maintained that an increased rating was warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees to the extent indicated.  

The Veteran's service medical records, including the reports of his 1951 and 1974 service entrance examinations, and the report of his February 1977 Medical Board show that he is right-handed.  

During VA treatment in October 2007, the Veteran was tender to palpation over the left scapula.  In June 2008, he complained of left shoulder pain.  

During a VA examination in July 2008, the Veteran reported that his left shoulder disability was manifested by pain, weakness, easy fatigability, and impairment of coordination.  He did not have associated swelling, heat, or redness.  There were complications from the muscle injuries, including intramuscular scarring, adhesion of a scar to the bone, and a frozen shoulder.  The examiner stated that both of the Veteran's hands were dominant, because he could use both of them to eat with the left hand and comb with the right hand.  

On examination, palpation of the left shoulder muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There were signs of lowered endurance.  The Veteran could not keep his left shoulder elevated for a few minutes.  There were no signs of impaired coordination.  The Veterans strength was graded at 4.  He experienced tenderness and guarding of movement.  The left shoulder showed no signs of edema, effusion, weakness, redness, or heat. There was no subluxation.  The Veteran demonstrated ranges of left shoulder motion of flexion to 45 degrees (normal is 180 degrees) with pain at 45 degrees; abduction to 35 degrees (normal is 180 degrees) with pain at 35 degrees; external rotation to 45 degrees (normal is 90 degrees); and internal rotation to 60 degrees (normal is 90 degrees).  38 C.F.R. § 4.71a, Plate II (2015).  There was no peripheral nerve involvement.  The left shoulder x-rays showed marked periarticular osteopenia and mild to moderate osteoarthritis of the acromioclavicular joint and glenohumeral joint.  The functional impairment caused by the Veteran's left shoulder included his inability to push, pull, or vacuum.  

On August 8, 2015, the Veteran was reexamined by the VA to determine the severity of a left shoulder disability.  He reported flare ups of the left shoulder which he described as severe pain with use of the shoulder joint and constant tenderness and ache.  There was pain in the trapezii, the left more severe than the right.  It was noted that the Veteran was right-handed.  

On examination, the Veteran demonstrated the ranges of left shoulder motion of flexion (normal is from 0 degrees to 180 degrees) from 0 degrees to 45 degrees; abduction (normal is from 0 degrees to 180 degrees) from 0 degrees to 45 degrees; external rotation (normal is from 0 degrees to 90 degrees) from 0 degrees to 30 degrees; and internal rotation (normal is from 0 degrees to 90 degrees) from 0 degrees to 30 degrees.  The limitation of left shoulder motion reportedly impaired the Veteran's reaching ability.  The left shoulder was painful to palpation and caused a functional loss of the left shoulder girdle. There was no crepitus.  

On repeat range of motion testing, the Veteran demonstrated flexion from 0 degrees to 30 degrees; abduction from 0 degrees to 30 degrees; external rotation from 0 degrees to 20 degrees; and internal rotation from 0 degrees to 20 degrees.  The factors that caused the functional loss were pain, fatigue, and lack of endurance.  There was no additional weakness or incoordination.  

On repeated range of motion testing over time, the Veteran demonstrated further functional loss due to pain, fatigue, and lack of endurance:  Flexion was from 0 degrees to 20 degrees; abduction was from 0 degrees to 20 degrees; external rotation was from 0 degrees to 15 degrees; and internal rotation was from 0 degrees to 15 degrees.  The examination was reportedly conducted during a flare-up and significantly limited the Veteran's functional ability.  The VA examiner could not confirm that and was unable to describe it in terms of limitation of motion without resort to speculation.  The VA examiner stated that an objective determination could only be performed by someone who had a prior acquaintance with the Veteran's body, for example, the Veteran's primary care physician, who had determined a nonflare- up base for comparison.  Therefore, the examiner stated that he could not an objective range of motion after repetitive use without resorting to speculation.

The left shoulder strength was 3/5 on the left and 5/5 on the right.  There was no muscle atrophy or ankylosis of the left shoulder.  The Veteran was unable to perform the tests necessary to evaluate his left rotator cuff.  With respect to performing occupational tasks, the Veteran's left shoulder disability impaired forceful pushing and pulling, and heavy lifting and carrying.

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  

The Veteran's left shoulder disorder is rated as arthritis.  Arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  No separate or higher rating can be assigned under Diagnostic Code 5003 because ratings based on arthritis are not higher than the current assigned ratings, and cannot be combined with ratings based on limitation of motion of the same joint.

In rating impairment of the upper extremities, it is often important to determine the Veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2015).  Although the July 2008 VA examination report suggested that the Veteran was ambidextrous, the preponderance of the evidence, including that dated in service and in 2015, shows that the Veteran is right-handed.  Accordingly, the Board finds that the left shoulder is part of the minor upper extremity, and the rating criteria for the minor extremity are appropriate.  

Limitation of motion of the arm is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  A 20 percent rating is warranted when motion of the minor arm can be accomplished to shoulder level or to midway between the side and shoulder level.  A 30 percent rating is warranted when motion of the minor arm is limited to 25 degrees from the Veteran's side.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although the recorded history of a disability is for consideration in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2015); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evidence shows that prior to August 8, 2015, the Veteran's left shoulder disability was manifested primarily by complaints of pain and pain to palpation.  Although he was able to flex the shoulder to 45 degrees, which is mid-way between shoulder level and his side, he was unable to abduct the shoulder more than 35 degrees, which is less than mid-way between his side and shoulder level.  When combined with the Veteran's demonstrated guarding of left shoulder motion and objective evidence of weakness and a lack of endurance, the Board finds that the Veteran's left shoulder impairment more nearly approximated, the criteria for a 30 percent rating prior to August 8, 2015.  At the very least, there was an approximate balance of evidence both for and against the claim for an increased rating.  He was only examined on flare-up later during the pendency of the claim, but those findings corroborate contentions regarding the limitations during flare-ups during the pendency of the claim.  Under those circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).  Accordingly, prior to August 8, 2015, the Board finds that a 30 percent rating was warranted, for a left shoulder disability.  Therefore, the Board finds that a 30 percent rating has been warranted for a left shoulder disability during the pendency of the claim for increase.  To that extent, the appeal is allowed.

Since August 8, 2015, the Veteran's left shoulder disorder has continued to be manifested, primarily by complaints of pain, pain to palpation, limitation of motion, weakness, and a lack of endurance.  Shoulder flexion and abduction on repeat testing are each accomplished to no more than 30 degrees, which is less than midway between the Veteran's side and shoulder level.  Those manifestations continue to meet the 30 percent rating for impairment of the minor upper extremity.  It is the highest available rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Board has considered the possibility of higher scheduler rating under Diagnostic Codes 5200 or 5202.  However, the Veteran does not demonstrate the requisite ankylosis or fibrous union of the left shoulder for a schedular rating in excess of 30 percent.  The most recent VA examination specifically found that ankylosis was not shown and examinations show a range of motion.  Accordingly, those diagnostic codes are not applicable.  Therefore, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected left shoulder disability.  38 C.F.R. § 3.321 (2015).  

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria reasonably describe the disability level and symptomatology and the schedular rating is adequate.  The Veteran's service-connected left shoulder disability is manifested, primarily, by pain, pain to palpation, limitation of motion, weakness, and a lack of endurance.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 (2015).  His complaints and manifestations have been thoroughly considered during VA treatment and multiple examinations.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4,40, 4.45, 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Because of the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left shoulder disability, because the rating criteria reasonably describe his disability level and symptomatology.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.  In any event, frequent hospitalization is not shown, and while the Veteran may have some interference with employment due to the left shoulder disability, it is not shown to rise to the level of marked.

In arriving at this decision, the Board notes that the VA has a well-established duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008); AB v. Brown, 6 Vet. App. 35 (1993).  The duty to maximize benefits requires the VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  Bradley, 22 Vet. App. at 294 (2008) (SMC benefits are to be accorded when a Veteran becomes eligible without need for a separate claim).  

The decision to increase the Veteran's rating for a left shoulder disability, prior to August 8, 2015, raises the possible issue of entitlement to SMC.  If a Veteran has a service-connected disability rated as total, and has additional service-connected disability or disabilities independently rated 60 percent or more, SMC is warranted.  However, a Veteran must have at least one disability that is rated at 100 percent in order to qualify for that level of SMC.  38 U.S.C.A. § 1114(s) (West 2014).  

The August 2015 rating decision which initially granted entitlement to TDIU indicated that effective April 2, 2008, the Veteran had a 90 percent combined rating for post-traumatic stress disorder, rated 70 percent; a left shoulder disability, rated 30 percent; a lumbosacral spine disability, rated 20 percent; right lower extremity sciatic nerve radiculopathy, rated 20 percent; left lower extremity sciatic nerve radiculopathy, rated 20 percent; and right shoulder strain, rated 10 percent.  The Veteran's award of TDIU was predicated on the total, combined effects of all of the service-connected disabilities,.  Therefore, the foregoing decision to raise the Veteran's rating to 30 percent prior to August 8, 2015, for a left shoulder disability does not create the requisite independent schedular 100 percent rating for an award of SMC under 38 U.S.C.A. § 1114(s) (West 2014), and the disabilities cannot be combined in such a way to reach that result.  Therefore, SMC is not warranted. 


ORDER

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to a 30 percent rating, but not higher, prior to August 8, 2015, for a left shoulder disability is granted.  

Entitlement to a rating in excess of 30 percent for a left shoulder disability is denied.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


